Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  144083 & (93)                                                                                             Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144083
                                                                   COA: 291687
                                                                   Genesee CC: 08-022017-FC
  CQUAN MICHAEL HINTON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion to hold the defendant’s application for leave to
  appeal in abeyance for People v Vaughn (Docket No. 142627) is considered, and it is
  GRANTED. We ORDER that the application for leave to appeal the September 22, 2011
  judgment of the Court of Appeals be held in ABEYANCE pending the decision in
  Vaughn.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2012                      _________________________________________
         d0319                                                                Clerk